

117 HR 899 IH: To terminate the Department of Education.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 899IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Massie (for himself, Mr. Duncan, Mr. Gaetz, Mr. Biggs, Mr. Norman, Mr. Roy, Mr. Hice of Georgia, Mr. Burchett, and Mrs. Boebert) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo terminate the Department of Education.1.Termination of the Department of EducationThe Department of Education shall terminate on December 31, 2022.